 BLAKE'S RESTAURANTLarry Blake's Restaurant and Rathskeller d/b/aBlake's Restaurant and Dinah Ackerson and Local28, Hotel & Restaurant Employees' & Bartenders'International Union, AFL-CIO. Cases 20-CA-11116 and 20-CA-I 1125June 9, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn January 31, 1977, Administrative Law JudgeRoger B. Holmes issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. The General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Larry Blake'sRestaurant and Rathskeller d/b/a Blake's Restau-rant, Berkeley, California, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge: Theoriginal charge in Case 20-CA-11116 was filed onFebruary 20, 1976, by Dinah Ackerson. The first amendedcharge in that case was filed on March 11, 1976, and thesecond amended charge on April 15, 1976, both byAckerson. The charge in Case 20-CA-11125 was filed onFebruary 26, 1976, by Local 28, Hotel & Restaurant230 NLRB No. 2Employees & Bartenders International Union, AFL-CIO,herein called the Union.The complaint was issued on April 16, 1976, on behalf ofthe General Counsel of the National Labor RelationsBoard, herein called the Board, by the Regional Directorfor Region 20. The complaint alleges that Larry Blake'sRestaurant and Rathskeller d/b/a Blake's Restaurant,herein called the Respondent, has engaged in unfair laborpractices within the meaning of Section 8(aX1), (3), (4), and(5) of the National Labor Relations Act, herein called theAct. The Respondent filed an answer to the complaint anddenied, inter alia, the commission of the alleged unfairlabor practices.The hearing was held before me on September 9, 10, and21, 1976, in San Francisco, California. Briefs were timelyfiled by November 23, 1976, by counsel for the GeneralCounsel and by the Respondent. Those briefs have beenread and duly considered.Upon the entire record and based upon my observationof the demeanor of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Respondent questions whether the Board shouldassert jurisdiction over the Respondent's operations sinceonly by adding various state, county, city, and BART salestaxes to the amount of its sales does the Respondent's grossvolume exceed the Board's discretionary jurisdictionalstandard of at least $500,000 per annum for retailenterprises which fall within the Board's statutory jurisdic-tion.Even so, the Respondent points out, by adding the salestaxes to its revenues, the Respondent's gross volumeexceeds $500,000 only for the calendar year 1975. Thegross volume, including sales taxes, falls short of the$500,000 yardstick for the latest 12-month period for whichsales figures were presented at the hearing.The Respondent has been engaged in the operation of arestaurant and rathskeller in Berkeley, California, at alltimes material herein. During the calendar year 1975, theRespondent purchased goods, materials, and servicesvalued in excess of $50,000 which originated from pointsoutside the State of California. Also during the calendaryear 1975, the Respondent had gross sales of $476,591.48and an additional $4,500 miscellaneous income from thejuke box, football machine, cigarette machine, and "Pong"machine. The sales taxes collected by the Respondent for1975 amounted to $30,797.70.The taxes are identified on the State of Californiareporting form filed by the Respondent as a "State, Localand District Sales and Use Tax Return." The State ofCalifornia tax is levied at 4-3/4 percent; another 1/4percent tax for the county; I percent "local" tax-presum-ably the city of Berkeley, and 1/2 percent tax for the SanFrancisco Bay Area Rapid Transit District (BART). Thus,the various sales and use taxes add up to 6-1/2 percent.By adding the taxes to the Respondent's sales andmiscellaneous income figures, the total is $511,889.18 forthe calendar year 1975. However, for the 12-month period27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJuly 1, 1975, through June 30, 1976, the total for taxes,sales, and miscellaneous income is $488,167.36.The General Counsel's complaint alleges that theRespondent's refusal to bargain with the Union inviolation of Section 8(aXl) and (5) of the Act commencedin September 1975 and continued thereafter. The com-plaint further alleges that the discharge of Dinah Ackersonon or about March 10, 1976, was in violation of Section8(a)(1), (3), and (4) of the Act. As noted earlier, the hearingtook place in September 1976.After considering the foregoing, I conclude that forjurisdictional purposes the Board would add the state,county, city, and BART taxes to the Respondent's salesand miscellaneous income figures. J. Tom Moore & Sons,Inc., 119 NLRB 1663 (1958), and Edmund R Walker, et al.d/b/a Pacific Fine Arts, 116 NLRB 1607 (1956). Accord-ingly, I find that the Respondent's gross volume of businessfor the calendar year 1975 was in excess of the $500,000discretionary standard, and the Respondent also fell withinthe Board's statutory jurisdiction in 1975.In Aroostook Federation of Farmers, Inc., 114 NLRB 538,539 (1955), the Board observed that in applying itsjurisdictional standards it has "relied on the experience ofan employer during the most recent calendar or fiscal year,or the 12-month period immediately preceding the hearingbefore the Board, where such experience was available."The use of the word "or" in the Board's opinion suggeststhat the Board may rely on any one of the three timeperiods specified for jurisdictional purposes. Accordingly, Ifind that it is appropriate in this case to rely on the 1975calendar year figures for jurisdictional purposes. See alsothe Board's Advisory Opinion in The District Court of theTenth Judicial District of the State of Idaho, in andfor theCounty of Nez Perce and Cox's Food Center, Inc., 164NLRB 95 (1967).In view of the foregoing, I find that the Board wouldassert its jurisdiction over the Respondent and that theRespondent has been at all times material herein anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. Carolina Supplies andCement Co., 122 NLRB 88 (1958).II. THE LABOR ORGANIZATION INVOLVEDIt is admitted that the Union has been at all timesmaterial herein a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The BackgroundSince 1941 Larry Blake, co-owner of the Respondent,and Jack Faber, a business agent of the Charging PartyUnion, have known each other. From March 1946 toSeptember 1975 Faber was a business agent of the Cooks'Union Local 228 which represented the cooks at theRespondent's restaurant. In September 1975 three localunions merged to form the Charging Party Union. Thethree local unions were: Cooks' Union Local 228;Bartenders' Union Local 52; and Waiters, Waitresses &Service Crafts Local 31. Since the merger of the unions,Faber has held his present position.Prior to the merger of the three local unions, theynegotiated jointly their collective-bargaining agreementsunder a governing body which was known as the JointExecutive Board of the Hotel and Restaurant Employeesand Bartenders International Union, AFL-CIO, of Alame-da County.The East Bay Restaurant Association, Inc., was formedabout 30 years ago as an organization of employers in therestaurant business who bargained collectively with theJoint Executive Board. According to the informationfurnished to Faber from the records of the East BayRestaurant Association by the executive secretary of thatAssociation, the Respondent joined the Association onJune 1, 1952, and resigned from the Association on May 6,1970. Blake said that he rejoined the Association inJanuary or February 1974 and was still a member at thetime of the hearing in this case.The executive secretary of the Association transmittedon October 3, 1973, a list of various employers to the JointExecutive Board. Faber was given a copy of that list eitherby the president or by the secretary of his local union.Among the categories on the list was one entitled "HaveAuthorizations But the Following Are No Longer Mem-bers." The name of the Respondent was one of severalnames listed under that category.The foregoing findings of fact are based upon thetestimony of Faber, Blake, and on documentary evidence.B. The Execution of the ContractOn January 29, 1974, Faber visited Larry Blake atBlake's office on Harrison Street which is located awayfrom the restaurant which is on Telegraph Avenue inBerkeley. Blake explained at the time of the hearing that hewas a senior consultant for Restaurant Consultant Associ-ates, a division of Property Development, Incorporated,which was a real estate broker. Blake described theAssociation as being a group of 20 to 24 restauranteurswho make their services available to advise and assist in theconduct and development of other restaurants.At the time of his visit to Blake's office, Faber was anofficer of the Joint Executive Board in addition to being arepresentative of Cooks' Union Local 228. Faber testified:I told Mr. Blake that we had been informed by theRestaurant Association that he had withdrawn hismembership, although he was still bound by theauthorization, and that we'd like to keep our files inorder. So, I asked him to sign the contract. He took it,looked at it a little while, and he said, "This is astandard contract?" And I said yes, and he signed it,and that was it, other than the conversation that we hadabout the building.Faber later added that he also told Blake that thecontract was the same contract that he was bound to by theAssociation with the exception of the clause concerning thearbitration hearing.The reference in Faber's testimony to the conversationabout the building concerned a building occupied by the28 BLAKE'S RESTAURANTlocal cooks union at the time. Faber said that Blake toldhim that Blake had heard that they were merging theunions and that the unions would be selling one of thebuildings. Faber referred him to Pat Sander who at thatpoint in time was secretary of the Cooks' Union Local 228and was president of the Charging Party Union at the timeof the hearing.Faber specifically denied that there was any discussionbetween him and Blake as to whether certain employeeswere or were not covered by the contract. Faber alsospecifically denied that anything was said regarding theorganization of employees at other restaurants.The findings of fact in this section are based upon thecredited testimony of Faber and upon a portion of thetestimony of Blake with respect to his role in RestaurantConsultant Associates. Where there are conflicts in thetestimony between Faber and Blake as to what occurred atBlake's office on January 29, 1974, I found Faber'stestimony to be the credible version bearing in mind andapplying in this case the guidance from the Board in itsdecision in Northridge Knitting Mills, Inc., 223 NLRB 230(1976). In that case the Board stated at 235:[I ]t is abundantly clear that the ultimate choicebetween conflicting testimony also rests on the weightof the evidence, established or admitted facts, inherentprobabilities, reasonable inferences drawn from therecord, and, in sum, all of the other variant factorswhich the trier of fact must consider in resolvingcredibility. See, e.g., Retail, Wholesale and DepartmentStore Union, AFL-CIO, (Coca-Cola Bottling Works,Inc.) v. N.L.R.B., 466 F.2d 380, 386-387 (C.A.D.C.,1972).In sharp contrast to the testimony recited by Faber,Blake gave this version to their conversation:Well, he opened the conversation himself by first ofall saying that he was trying his best to get me thebuilding on the basis of a listing, and I told him I wasn'ttoo interested in that facet of real estate. I was dealingonly in restaurants and bars.Then he brought the contract up and said that he'dlike to get me back in, that he understood I was nolonger a member of the Association. And apparently,this had been escaping their attention for some time.And they would like very much to have me back in.IS* aI said, well, it all depends. I said, if we can keep thestatus quo. And status quo being that I had my skilledpersonnel, the cooks, as union members, and it wouldalso be dependent upon whether or not the Unionintended to organize my competitors in that neighbor-hood.And Jack said, "That's just what we're going to do,but we need your help to do it. We need you on thiscontract to do it."I said, "Well, on that basis, I'll go along with you onemore time."According to Blake, Faber told him that Faber wasrepresenting the Cooks' Union. Blake said that they did notdiscuss the contents of the contract and he did not read thecontract. Blake explained: "I signed the contract despiteand fully knowledgeable of its contents. It was based onthe word of a man I had known over 38 years, and that wasthe reason why I did it."Blake asserted that his cooks and kitchen employeeswere members of Cooks' Union Local 228 at that point intime, but that his waiters and waitresses were not unionmembers. He said that he had no relationship with Waiters,Waitresses & Service Crafts Local 31 since 1964 when someof his waiters and waitresses were covered. He claimed thatabout 1964 Local 31 was unable to supply the kind ofpersonnel which he needed.As indicated above, I find the testimony given by Faberto be the accurate and complete version of the conversa-tion between Faber and Blake, and I have based thefindings of fact upon Faber's account. It is noted that inthe letter which Blake later wrote on January 13, 1976,regarding the alleged representation made to him by Faber,that Blake only mentioned the failure of the Union toorganize the employees of the other restaurants in the area.No mention was made in that letter with respect to thealleged agreement to maintain the "status quo" withrespect to the unit. Furthermore, health and welfarecontributions had been made subsequent to the signing ofthe contract on behalf of employees other than cooks andkitchen employees. Such contributions made on behalf ofthose employees are inconsistent with the contention thatthe contract terms and benefits were only to apply to cooksand kitchen employees.Finally, it is noted that Blake testified that he tape-recorded his conversations with Union RepresentativesFaber and Frank Van Kempen because in his view theychanged their statements later on. Blake did not produceany tape recording of this meeting with Faber to contradictthe version given by Faber. However, because thisconversation occurred several years ago and because Blakedid not indicate how long he had been tape-recording suchconversations, I do not rely on this final note with regard tothis conversation.C. A Description of the ContractThe contract which was signed on January 29, 1974, byBlake and Faber is what might be commonly called a"short-form agreement" since it consists of only one pageand incorporates by reference the terms of a more lengthyagreement between the Association and the Joint Execu-tive Board. The only writing on the single-page documentby Blake was his own signature. Faber filled in the spacesconcerning the name, address, and telephone number ofthe Employer and also the date. Under the printed headingon the form "Joint Executive Board," Faber signed hisname. Underneath Faber's signature was the printed title"Union Representative." Faber testified that he signed thedocument as a representative of the Joint Executive Board.After the contract was signed, Faber turned it over to theJoint Executive Board.The entire document actually consists of two separateagreements and several appendixes in addition to the one29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpage "short-form agreement." One agreement is with theEast Bay Restaurant Association, Inc., and the JointExecutive Board. Another agreement, which has somewhatdifferent effective dates, is between the East Bay Restau-rant Association, Inc., Berkeley Division, and the JointExecutive Board. The latter agreement incorporates theformer agreement by reference, but in addition it containsa significant modification for those employers who operate"establishments located within one mile of the campus ofthe University of California, at Berkeley, California." Itshould be noted here that the Respondent's restaurant islocated near the Sather Gate entrance to the Berkeleycampus of the university.In pertinent part, the Berkeley Division modificationstates:3. The Union agrees that each establishmentcovered by this Agreement employing three (3) or moreunion members shall be permitted to employ not morethan six (6) bona fide student workers, on a part-timebasis at a wage rate of not less than the fair Bear rateper hour and that such student workers shall not berequired as a condition of employment to join any ofthe various unions which are parties to this Agreement,or to secure or pay for any work permits from suchunions. Student workers who are now or who may inthe future join the union, shall not be discriminatedagainst because of such membership.No student workers, other than those who comeunder the jurisdiction of the Cooks', Pastry Cooks', andAssistants', Local 228, shall be allowed to do any partof the work coming under the jurisdiction of Local 228.No student workers, other than those who comeunder the jurisdiction of the Bartenders' Union, Local52, shall be allowed to do any of the work of aBartender.A bona fide student worker is hereby defined as aUniversity of California student who works not morethan twenty (20) hours per week. Should a bona fidestudent worker, as herein defined, work more thantwenty (20) hours per week, he shall obtain a workpermit from the Union and shall be subject to all theterms and conditions of this Agreement.The "fair Bear rate" has historical significance. Accord-ing to Faber, it dates back to 1938 or 1939 when a lawstudent at the university and two union organizersestablished the hourly rate of pay for working studentsenrolled at the University of California at Berkeley. Fabersaid that the rate of pay for students under the "fair Bearrate" is set by the "Associated Students." The use of theterm "Bear" has reference to the golden bear of theUniversity of California at Berkeley.By its terms, the effective dates of the contract betweenthe Berkeley Division of the Association and the JointExecutive Board are from September 12, 1973, throughAugust 23, 1977.The findings of fact in this section are based ondocumentary evidence and the testimony of Faber.D. The Appropriate UnitThe contract between the Association and the JointExecutive Board contains the following recognition clause:Section 2. RECOONmToN. The Employer recognizesthe Union as the sole bargaining agency for allemployees engaged in or in connection with thepreparation, handling, and serving of food and/orbeverages, including without limitation those employedin the classifications set forth in Appendices A, B, andC, and office workers.Appendix A to the contract lists job classifications andwage scales for the following: waiters; waitresses; dish-washers; vegetablemen; day porters; night porters; barboys and girls; managers; assistant managers; headwaiters; head waitresses; men and women in charge ofdepartments; captains; hostesses; cashiers; checkers; com-bination cashiers and checkers; food checker; headbanquet waiter or waitress; banquet waiters and waitress-es; banquet buffet waiters and waitresses; cocktail waitersand waitresses; hat check employees; dairy lunches, chuckwagons, hofbraus, donut shops, park concessions, windowservice employees and counter and supply men or women;cafeteria workers; miscellaneous employees; soda fountainemployees; waiters or waitresses employed as car hops indrive-in restaurants and fountains; vending machineand/or wagon workers; beer tenders; wine stewards; androom service waiters and waitresses.Appendix B to the contract lists job classifications andwage scales for a variety of chefs, cooks, cook's helpers,pantrymen, and related functions.Appendix C to the contract classifies bartenders, headbartenders, service bartenders, and tavern bartenders.The General Counsel's complaint alleges the appropriateunit in somewhat different terms than the recognitionclause of the contract. The General Counsel's descriptionof the unit is less inclusive than the collective-bargainingagreement. It is also less inclusive than the listing of jobclassifications and employees, which was prepared byCharging Party Ackerson and another employee. Thecomplaint alleges the appropriate unit to be: "All waiters,waitresses, bartenders, cooks and busboys employed byRespondent at its Berkeley, California, location; excludingguards and supervisors as defined in the Act." TheRespondent's answer to the complaint denied the allega-tion which alleged the foregoing as an appropriate unit.A list of job classifications and employees prepared inJanuary 1976 by Charging Party Ackerson and a waitressnamed Lynn Fine and submitted to Union Business AgentFrank Van Kempen at that time was introduced inevidence by counsel for the General Counsel. That exhibitlists the following classifications: cooks, managers, bus-boys, dishwashers, waitresses main floor, waitresses andwaiters Rathskeller, and hostesses. The categories ofdishwashers, hostesses, and managers employed by theRespondent were not mentioned in the General Counsel'sunit description.After considering the documentary evidence concerningthe unit description and the entire record, I find that theappropriate unit is the one set forth in the contract to30 BLAKE'S RESTAURANTwhich the parties agreed, but with the exclusion of certainstatutory categories. Thus, I find the appropriate unit inthese circumstances to be:All employees engaged in or in connection with thepreparation, handling, and serving of food and/orbeverages, including without limitation those employedin the classifications set forth in Appendices A, B, andC of the collective-bargaining agreement, and officeworkers employed by the Respondent at its Berkeley,California, restaurant, excluding guards and supervi-sors as defined in the Act.The more limited unit description urged by the GeneralCounsel is at variance with the contract and the foregoingfinding. Nonetheless, I find that the Respondent had noticeearly in the proceeding of the contract provisions which theGeneral Counsel was asserting were binding upon theRespondent. The contract itself was introduced in evidencethrough the first witness called by counsel for the GeneralCounsel on the first day of the hearing.In addition, it was clear from the outset of the hearingthat the parties disagreed as to the scope of the unitcoverage of the contract. The Respondent contended thatthe contract only applied to the cooks and what it calledbackroom employees, whereas the General Counsel andthe Charging Party Union contended that the contractprovisions covered a broader unit. In these circumstances,the appropriateness of the unit was placed in issue by thepleadings; the contentions were made early in the hearingas to the scope of the unit coverage of the contract, and theopportunity afforded to all of the parties to develop theevidence.E. The Meeting at Jack London Square inOaklandIn September 1975 Frank Van Kempen, a business agentof the Union, received a telephone call from Larry Blakewho asked to set up a meeting with Van Kempen regardinghealth and welfare matters which were being investigated.About 3 days later the two met at a restaurant in JackLondon Square in Oakland. Van Kempen testified regard-ing his conversation with Blake:Well, he said he was being investigated by the healthand welfare fund for the employees and pension for themembers, and at that time he did not know what hisstatus was, whether he owed or not.He asked me if he did owe could he have anopportunity to start with a clean slate.Van Kempen did not remember what his response was toBlake's inquiry regarding the clean slate, but he said thathe did not offer any deal to Blake and he did not have anyauthority regarding health and welfare matters.Nevertheless, by checking copies from the billing for thetrust fund, Van Kempen determined in January 1976 thatthe Respondent was making health and welfare paymentson all of its five cooks; one of its two managers; and one ofits three dishwashers at that time. Although the list markedby Van Kempen does not indicate that health and welfarecontributions were being paid on behalf of busboyMarcelino Anchante, Blake testified that the Respondenthad made such contributions on behalf of Anchante sinceabout December 1975.Blake's version of his conversation with Van Kempenwas different from the version given by Van Kempen.Blake acknowledged that he had received notification fromthe Union's health and welfare or pension organizationthat a request was being made for an audit of theRespondent's health and welfare contributions, but he saidthat was not the purpose of his meeting in Jack LondonSquare with Van Kempen. According to Blake, VanKempen suggested a deal to him whereby Blake's employ-ees would join the Union in toto and the Union would wipethe slate clean and begin anew.At first, Blake testified that he had taped the entireconversation with Van Kempen at Jack London Square. Itwas his practice to tape-record such conversations withUnion Representatives Van Kempen and Faber. However,he subsequently said that he had not tape-recorded themeeting at Jack London Square. No tape recordings of anyconversations were produced at the hearing.After considering the foregoing and the entire record, Ihave decided to base the findings of fact in this sectionupon the testimony given by Van Kempen rather than thetestimony of Blake insofar as it conflicts with VanKempen's version. It seems to me that Van Kempen'sversion is more consistent with the other findings of fact inother sections and is more probable than the one offeredby Blake.F. The Meeting Between Larry Blake and VanKempen in January 1976Three of the Respondent's waitresses joined the Union inearly January 1976. They were Charging Party Ackerson,Lynn Fine, and Nora Sercovich. Within a few weeks afterthey joined the Union, they complained to Van Kempenthat they were not being paid union scale and in additionthey complained that their hours were being reduced. VanKempen suggested that they file charges with the Board.Sometime thereafter Van Kempen received a telephonecall to meet with Larry Blake at his office on HarrisonStreet. Van Kempen testified on direct examinationregarding that conversation in Blake's office as follows:A. Mr. Blake made a statement saying that he wasnot happy what had been going on around in Berkeleywith all the restaurants opening up, there was not muchorganizing being done, and the reason he signed acontract was because Mr. Faber, an associate of mine,made a statement that, well, he made a promise oforganizing, and Mr. Faber was supposed to have madea statement that the contract was only good for thepeople who worked in the back and not for the peopleout in front.Q. Did Mr. Faber [sic] say the people in front werecovered by the contract?A. He said they were not covered by the contract.While the record clearly shows that Van Kempen wasasked on direct examination at the hearing whether Fabersaid the people in the front were covered by the contract, I31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbelieve this was merely a slip of the tongue by counsel forthe General Counsel. No party has moved to correct therecord in this regard. However, I find that it is clear fromthe context of the testimony that Van Kempen actually hadreference to Blake's statement to him and not to anystatement made by Business Agent Faber. This finding isalso consistent with the Respondent's position that thecontract did not cover the employees working in the frontpart of the restaurant.The foregoing findings in this section are based upondocumentary evidence and also on the testimony of VanKempen. Blake related a second conversation with VanKempen which Blake stated he had tape-recorded. How-ever, no tape recording was produced. Blake placed thetime of the conversation as being sometime in mid-December 1975 and about I week after the conversation atJack London Square. According to Blake, Van Kempenonce again suggested a deal at that second meeting andBlake inquired why the Union was so interested at thattime. Blake's version is that Van Kempen responded with asomewhat vulgar expression which meant that the Unionhad been lethargic for 15 years. In his testimony, VanKempen did not recall that he made such a response as wasattributed to him by Blake. Blake said that he told VanKempen that he would join the Union if the Union wouldorganize the 35 to 40 restaurants in the area.At another point in his testimony, Blake related aconversation with Van Kempen which he also placed ashaving taken place in December 1975. However, he said itwas at a restaurant in Jack London Square. As notedearlier, Van Kempen said that the conversation at JackLondon Square took place in September 1975. Blake statedthat Van Kempen told him that three employees had joinedthe Union and requested that their wage rates be raised tothe contract level. While Blake asserted that this occurredin December, it is uncontradicted that the three waitressesdid not join the Union until early January 1976.For the reasons previously indicated, I find that VanKempen has related the more reliable version of theconversation between himself and Blake, and I base thefindings of fact on Van Kempen's testimony.G. Larry Blake Resumed a More Active Role inManagement of the RestaurantBlake indicated that he began to take a more active partin the management of the restaurant beginning in late 1975and early 1976 than he had for several years just priorthereto. For several years he had visited the restaurant onlyabout once a week for an hour or so. Due to changingcircumstances, Blake increased his role in the managementof the restaurant. He explained:As we brushed on it a moment ago, Berkeley, andspecifically Telegraph Avenue, where Larry Blake's islocated, has suffered turmoil, politically, with riots inthe streets, for a long period of time, from 1964 through1972, during which time many groups and agencies, inaddition to the union, lost interest in that area.Our business, of course, suffered a great deal, and Ibegan to watch the district more closely after 1972when I began to notice the riots had ceased, that thenature of people living there and visiting there wasagain changing, and there were differences in theattitudes of the students at the school. They becameless politically motivated and in a sense some degree ofnormalcy began to return to the area along somewherein 1973.It was still nowhere near normal until the middleperhaps of 1975, and that is when I thought perhaps itmight again be worth reconsidering in terms ofspending the time trying to develop a successfulbusiness.t** * *So, I began to spend the time late in '75 and activelyonce I was able to clear my responsibilities in the realestate end [and] the consulting end along aboutFebruary 1976, I became free to spend the time to doso.H. Larry Blake's Letter to the Joint ExecutiveBoardOn January 13, 1976, Larry Blake sent the followingletter to the Joint Executive Board:On January 19, 1974, I executed the standardrestaurant union contract at the behest and urging ofthe union's business agent Mr. Jack Faber. Mr. Faberrepresented to me at the time that the union wouldimmediately organize all restaurants in the Berkeley,and in particular that area served by my individualrestaurant. It was on the basis of that specificrepresentation that I executed the above-mentionedcontract. At no time since that execution has the unionattempted in any way to organize all restaurants in myarea. I therefore contend that the union did not intendto attempt any such organization at any time and thatthe representations made by Mr. Faber on behalf of theunion were false.It is, therefore, my contention that the above-mentioned contract is void in its inception based on itsrepresentation. It is, therefore my further contentionthat the contract has no force and effect and is void.The foregoing is based on documentary evidenceintroduced at the hearing.Although the letter does not so state, Blake said that theletter was written in response to the three waitresses havingjoined the Union and the busmen having joined earlier. Inhis view the Union had breached Faber's verbal under-standing with him to maintain the "status quo" by sendinga business agent to organize my people who had heretoforebeen excluded from organization."As indicated earlier, I have found that Faber did notmake such a verbal agreement with Blake.1. Ackerson's Conversation With Escalante onSaturday, January 10, 1976Dinah Ackerson began working for the Respondent inOctober 1973 and continued to work as a waitress for theRespondent until she was terminated on March 10, 1976.32 BLAKE'S RESTAURANTDuring most of the time of her employment at therestaurant, she was a student at the University ofCalifornia at Berkeley. She was graduated from theuniversity with a degree in archeology in December 1975.Usually she worked from 15 to 20 hours a week at therestaurant while she was attending the university. She saidthat she worked more hours during the summer monthsand also after her graduation.On Saturday, January 10, 1976, Percy Escalante, who atthat point in time was manager of the restaurant,telephoned Ackerson to inform her of a general reductionin working hours for employees. During that conversationAckerson informed Escalante that she had joined theUnion. In fact, Ackerson and waitress Fine had joined theUnion earlier that same week on Tuesday, January 6, 1976,and waitress Sercovich had joined on Wednesday, January7, 1976.Ackerson appeared as a witness on three differentoccasions during the hearing and testified several timeswith regard to her telephone conversation with Escalante,just as she did with respect to many of her conversationswith others. Nevertheless, her last recital of that telephoneconversation during the General Counsel's rebuttal casewhile she was being cross-examined is the most detailedand coherent account by her of that particular event.Ackerson testified at that point:The phone rang, I picked it up, and Percy said,"Dinah, this is Percy." And we chatted about ridiculousthings, then he said, "Listen, I called you because Ihave to cut back everybody's hours." And I said,"Why?" And he said, Mrs. Blake had told him to.And I said, "Well, why?" And he said he had toreduce everyone's hours to below 20 hours a weekbecause the health and welfare people were investigat-ing them, and she wanted all the students, all the frontend employees hours below 20 so that the payrollwould show that they wouldn't have to pay health andwelfare benefits.I was surprised, and I told him that my hourscouldn't be reduced. Well, that he wasn't supposed toreduce my hours, because I had joined the Union. Hesounded very surprised, and he said, "1 wish you hadn'tdone that. I wish you had talked to me before you didthat."And I said, well, it was done. And he said that itcould be very bad now, Mrs. Blake could make it verydifficult for us. And I couldn't see that we were gettinganywhere [anylmore. And then he asked me whathours I wanted, what shifts I wanted, since he said that-well, since I worked there a long time, I usuallywould end up getting the better shifts to work. And Itold him. And we chatted a little bit more and saidgood-bye.The foregoing findings of fact are based upon thetestimony of Ackerson who is credited as giving thecomplete and accurate version of the conversation. PercyEscalan te gave a shorter version of the telephone call.Escalante was a manager of the restaurant from June1972 until August 19, 1976, when he voluntarily quit workthere and became an auditor employed by the State ofCalifornia. Escalante said that it was a Saturday in mid-January 1976 when he telephoned Ackerson regarding herworking hours. He said that he told her that she was notgoing to get the hours which she had requested, and hesuggested to her that she speak with Ms. Blake. Escalantesaid that Ackerson told him that she was in the Union andthat she should get the hours now. Escalante testified thathe told her that she would have to discuss it with Ms.Blake.Escalante said that Ms. Blake told him in January 1976that most of the people working in the restaurant werestudents and that they should not work over 20 hours. Hesaid that Ms. Blake told him that "The Union requires usto hire people under 20 hours, only students." Suchtestimony indicates that Ms. Blake understood the unioncontract to apply to the front end employees, but Ms.Blake indicated to the contrary in her testimony. At firstshe testified that she told bookkeeper Alice Williams, "No,we don't have front end Union employees," when Williamsinformed her that the three waitresses had joined theUnion and asked whether their pay should be increased.However, after being confronted during cross-examinationwith her affidavit which was given in March 1976, Ms.Blake acknowledged that her response to Ms. Williamswas: "I said we would wait and hear from the Union." Ifound Escalante's account of his conversation with Ms.Blake to be convincing.J. Ackerson's Conversation With Escalante onSunday, January 11, 1976The next day Ackerson had a brief conversation withEscalante at the restaurant. She said that Sercovich waspresent during the conversation. Ackerson testified:We were talking about what had just happened, ourjoining the Union, and I asked Percy what mighthappen, what would be the result, and he said Mrs.Blake could make things very difficult, very hard for us.I asked in what way, and he said she might keep us at alevel of 20 hours a week and not permit us to workanymore, or she might make us work a full schedule,that is 36 to 40 hours a week and keep us to that, or shemight make us work down in the Rathskeller, which is-well, it is not a very good place to work incomparison to the regular dining hall.At the hearing Ackerson elaborated on the basis for heropinion with respect to the Rathskeller as contrasted withthe upstairs dining area. She gave her view that: "TheRathskeller is more rowdy, more physically unbearablethan upstairs in the regular dining hall. There are notablyless tips than upstairs where I was working."Sercovich was not called as a witness in this proceeding.No contention is made that the statements by Escalante,who was a manager and an admitted supervisor within themeaning of the Act at that point in time, constitutedviolations of the Act. Instead, the counsel for the GeneralCounsel urges that the foregoing shows union animus onthe part of the Respondent. Escalante did not contradictthe version given by Ackerson. Thus, her testimony withregard to the foregoing is undenied and is credited.33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo Ackerson's knowledge neither she nor the other twowaitresses who joined the Union were treated any differ-ently insofar as scheduled hours were concerned. Ackersonsaid that both Fine and Sercovich voluntarily left theRespondent's employment around the first or second weekof February 1976.Ackerson said that she and Escalante were personalfriends. According to her, although Escalante was amanager, they both formed a common opinion concerningthe restaurant. She testified "this went on for a long time.We both commonly agreed the service was lousy, the foodwas lousy, the place was filthy, and we just worked there toget through school."K. Ackerson's Conversation With Larry Blake onWednesday, February 11, 1976While Ackerson was at work at the restaurant onWednesday evening, February 11, 1976, Larry Blakeapproached her and asked why she was still working there.He told her that many of his former employees had goneon to better paying positions after learning the basics in hisrestaurant. Blake told her that thousands of students hadcome through the place and worked, but when they leftcollege, they went on to better jobs.Blake wanted to know what she was trying to do andwhy she was still there. Ackerson testified that her responsewas: "I said all I wanted was union wages and better hours.I thought I was entitled to them as a union member. Iasked him what he would do if he were in my shoes, and hesaid he would stop what I was doing." She added that "hesaid I was rocking the boat in the activities I was doing."Larry Blake's recall of his conversation with Ackerson onthat occasion was different. He pointed out that he hademployed over 10,000 persons who had been students forthe most part, and that he had often offered them friendlyadvice. Blake acknowledged that he had known earlier inJanuary 1976 that Ackerson, Fine, and Sercovich hadjoined the Union. He said that he was not overly concernedabout that because it was often a thing which a student didafter receiving basic training in his restaurant and thengetting a job in a more professional restaurant.Blake said that he pointed out to Ackerson that she couldleave the restaurant and earn as much as $40 to $80 for anevening's work as a waitress in another restaurant, whereasin the Respondent's restaurant she would be fortunate toearn $12 in an evening. He explained to her that the natureof his business involved the hiring of students who neededa small temporary income while they were getting throughschool and who needed a restaurant which could makeadjustments to their schedule. Blake continued by stating:I explained to her that a union operation per sewhere everybody would be required to work a full 40hours a week in order to justify $50 or $60 a monthwelfare payments, in order to justify all of the thingsthat were required by the Union, you had to allow forthe students, you had to give them certain recompenselike making your schedules very flexible from week toweek and from day to day and from hour to hour inmany cases, and that this was the only way our businesswould work, and that many other students had seenthis, had recognized the advantages of it.I pointed out to her that in 37 and a half years I hadnever had a labor dispute with any employee, and that Icouldn't understand this one, and asked her then afterthis presentation when it was so much more advanta-geous for her to go do it as others had done when theygraduated, to go on into their own field of endeavor orto go on into a better job, why didn't she do it.Her answer at the time was, "Oh, I'm going to seethis through, it's a great experience."After considering the foregoing and the other events andconversations in this proceeding, I have decided to creditAckerson's version of these events and conversations whilefollowing the guidance from the Board in its decision inNorthridge Knitting Mills, Inc., 223 NLRB 230, 235 (1976).The weight of the evidence, established facts, inherentprobabilities, and reasonable inferences support Acker-son's account where it is in conflict with the accounts givenby others.L. Ackerson's Conversation With Larry Blake onWednesday, February 18, 1976Ackerson was scheduled to report for work at 6 p.m. onWednesday, February 18, 1976, but she arrived at workabout 5 minutes late. Larry Blake was standing by the cashregister when she walked past him. Blake said: "I don'tcare how many unions you join, you are late one more timeand you are out."Prior to that time Ackerson had been late for work ontwo or three occasions which she acknowledged were herown fault. She conceded that she had also been late acouple of other times, but she claimed that she was not atfault on those occasions because she had not beeninformed in changes in her schedule. Nevertheless, whethershe was at fault or not, she had never before been warnedabout being late for work.Based upon Ackerson's observation of other employeeswho worked at the Respondent's restaurant, Ackersonformed the opinion that the other employees were"frequently not on time."The foregoing findings are based upon the testimony ofAckerson who was not specifically contradicted withrespect to the foregoing and who is credited.M. Ackerson's Conversation With Larry Blake onThursday, February 19, or Friday, February 20, 1976A day or two following the conversation with LarryBlake referred to above on February 18, 1976, there wasstill another conversation at the restaurant between thetwo. Thus, the conversation would have taken place eitheron Thursday, February 19, or Friday, February 20, 1976.While Ackerson was at work in the dining area, Blakeasked her to come over and sit with him in the booth andtalk. Blake asked Ackerson what she was trying to proveand what she was trying to do. Ackerson replied that shewas not trying to prove anything, and that she was justtrying to get what she thought were her rights.34 BLAKE'S RESTAURANTBlake told her that he knew a lot of people in therestaurant business in northern California. He said that hewould be willing to find Ackerson a job, perhaps a betterone than she had. He told her that he would do anything tohelp her get a better job. Blake asked if she would beinterested. Ackerson replied no and commented that itwould be a good way to get her out of the way. She saidthat Blake rephrased the question by "saying if he had metme, say, in a bar and he thought I was a capable personand offered me a job, would I accept it then, and I said Iprobably still wouldn't."The conversation then shifted to Lynn Fine who hadformerly worked as a waitress at the restaurant. Blake saidthat Fine was working at the Marriott in Berkeley. He saidthat the owner of the Marriott was a good friend and "withone phone call, he could have her lose her job by telling theowner he had hired a trouble-maker."Blake told Ackerson that she was creating tension amongthe employees by her actions and that she was talking tocustomers about the problem. Blake stated that three tofive customers had complained to him about whatAckerson was saying and that it was bad for business.Blake stated that Ackerson's "conscious and unconsciousattitude were hurting his business and I had a negativeattitude toward him. And that was a bad situation."The foregoing findings of fact are based upon Ackerson'stestimony. Blake's version is that he had a discussion withAckerson about 2 or 3 weeks prior to her dismissal and thathe asked if she was talking with customers regarding hertroubles. According to Blake, Ackerson told him, "Well, allof us are." Blake testified that he then asked her whethershe had talked to Don Thompson and she responded,"Well, he's a friend of mine, of course, I told him."Ackerson's testimony is that it was on March 10, 1976,during their conversations that Larry Blake said that shewas downgrading the restaurant image and she replied,"Yes, but I'm not the only one." As previously indicated, Ihave credited Ackerson's testimony.N. The Events Concerning Ackerson During theEvening of Wednesday, March 10, 1976i. Her conversation with Leona Blake behind thebarOn Wednesday, March 10, 1976, Ackerson was sched-uled to work at the restaurant from 6 p.m. to 2 a.m., but shearrived at work early, about 5:30 p.m. Ackerson looked atthe posted schedule and noticed that she was scheduled towork her regular 19-1/2 hours. However, she also notedthat at least one of the other employees, Tricia Harris, wasscheduled to work more hours.Ackerson saw Leona Blake, the wife of Larry Blake anda co-owner and general manager of the restaurant, workingbehind the bar. Ackerson asked Ms. Blake if Ackersonwould also have more working hours beginning next week.Ms. Blake replied that she would have to make a call, andthat if Ackerson did have more hours, Ackerson wouldhave to work those hours in the Rathskeller.The foregoing findings of fact are based upon thecredited testimony of Ackerson. Ms. Blake testified that theconversation took place about 6 p.m. while she wasworking behind the bar in the Rathskeller. She said thatcustomers were present at that time and that she wasmaking change for a customer. She said that Ackersonasked her about increasing her hours and that she repliedthat she would have to take the matter up with PercyEscalante. Ms. Blake said that Ackerson persisted inquestioning her about increasing her working hours, so Ms.Blake responded, "Dinah, if I have to increase your hours,it may require you working the Rathskeller some hours."Ms. Blake testified that Ackerson replied in a loud voice, "Iwill not," and walked upstairs.As previously indicated, I have found the account relatedby Ackerson to be the credible version, and I have basedthe findings of fact on her testimony.2. Her conversation with the Blakes 2 hours laterin the RathskellerAbout 2 hours later, which would have been around 8p.m., during the evening of March 10, 1976, Ackerson hada second conversation with Ms. Blake. Larry Blake wasalso present during this conversation as he and Ms. Blakewere seated at a table and having a glass of beer. Ackersonwas on her way to the restrooms which are located on thelower floor where the Rathskeller is also located. Custom-ers were present in the Rathskeller.Ackerson asked Ms. Blake if she had decided whether ornot Ackerson could work the additional hours next week.Ms. Blake replied no, that she had not checked into it, orthat she had not contacted Percy Escalante. Ackerson saidthat she needed to know because she needed the money.Larry Blake then told Ackerson, "Don't make anotherproblem. We have worked 12 hours today already. We aretired. You are not to present any more problems, and getyour ass upstairs and go to work."Ackerson walked a few steps away from the Blakes andthen she came back and told Larry Blake that she did notlike to be referred to that way. Blake did not say anything.Ackerson left and went upstairs.The foregoing findings are based upon the testimony ofAckerson. Larry Blake's version differs from her account.He said that Ackerson asked Ms. Blake whether she wasgoing to get more hours and Ms. Blake replied that she hadnot had a chance to think it over and that she had nottalked with her advisor. Blake said that Ackerson askedwho her advisor was, and that Ms. Blake responded, "Isimply can't do it at this moment, and I haven't had achance to talk to Percy. Let us have time to think about it.We'll talk about it tomorrow, or when he says so."Larry Blake described Ackerson's voice "to be shrill andshe shrieked, and it was embarrassing, and in the roomwere some 35 customers," so Larry Blake told her that theyhad had a long day and did not want to talk about thisnow. He stated that he told her that he and Ms. Blakewould take the matter under consideration and talk toAckerson later. However, Blake said that Ackerson toldhim that she was no longer a student; that she had a rightto have more time, and that she should not work in theRathskeller.At that point Blake testified that he wanted theconversation brought to an end, so he told her, "Dinah,this is it. We've been reasonable with you. You get your ass35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDback upstairs to work, or you won't be working here,period." According to Blake, she went away for a few stepsand then returned and said, "I object to your talking to myrear end in that manner," and then went to work.Percy Escalante's testimony regarding the foregoing wasbrief. He was working at the bar at that point in time. Heestimated that he was standing about 10 to 12 feet awayfrom the participants. He said that Larry Blake had hisback to him. All that Escalante heard was Ackerson say toLarry Blake: "You shouldn't talk to me like that."Ms. Blake testified that it was around 8 p.m. whenAckerson again approached her regarding increasing herworking hours. Ms. Blake said that she was having a glassof wine and that Mr. Blake was having a beer while theywere sitting at a table in the Rathskeller. She testified thatAckerson accused Ms. Blake of discriminating against her.In Ms. Blake's opinion Ackerson appeared to be agitatedand her voice was getting louder. She said that she toldAckerson that she had worked a long day and that she wasgoing to take this up with her advisor. Ms. Blake said thatAckerson walked away and then returned and asked,"Who is your advisor?" At that point she stated that LarryBlake told Ackerson that she had been bothering them longenough. She testified: "At the end of the conversation, hetold her to get her ass upstairs and go to work."For the reasons indicated earlier, I have creditedAckerson's testimony and base the findings of fact on herversion of this conversation.3. Her conversation with Larry Blake in theupstairs dining hallA few minutes later that evening Ackerson had anotherconversation with Larry Blake. This conversation tookplace in the upstairs dining hall, and it was also in thepresence of customers who were in the dining room.Ackerson again began the conversation. She told Blakethat she thought he was being unfair, extremely unkind,and rude to her. Blake replied that he had every right to doso, and that she was a bad worker and a troublemaker.Ackerson asked why she was a bad worker and he did notanswer. However, Ackerson testified that Blake told her:He went on to say some employees called and said Icalled him a son of a bitch behind his back, and I askedhim for any names of these employees, who they couldpossibly be, and he refused to answer, he ignored thequestion and went on saying I was a bad worker and atrouble-maker. He said I was talking to customersabout the problem. Again, I asked who and he refusedto explain.He continued the accusations saying I was a badworker, a trouble-maker and by that time we were bothyelling. He never once gave me any answers to anyquestions I asked, and then he said if I continued topress the issue, I would be fired.**He said the tension I was creating among hisemployees made it -what I was doing made it bad forbusiness and the restaurant. He said I was the reasonhis restaurant was doing so badly.As noted previously, Ackerson admitted that when LarryBlake accused her of downgrading the restaurant's image,she answered: "Yes, but I'm not the only one."At the hearing Ackerson specifically denied havingcharacterized Larry Blake as an s.o.b. to Percy Escalante orany other employee. Escalante also testified that Ackersonhad not called Larry Blake an s.o.b. or any other names tohim. Escalante said that Ackerson did tell him that LarryBlake was unfair. Escalante testified that he had notreceived any complaints from customers regarding Acker-son's work.Larry Blake had a different recollection of their conver-sation. He testified that he was at the dessert counter andwrapping some pastries to take home when Ackersonapproached him and again asked why she could not havemore working hours. He said that she accused him ofsingling her out for harassment because of her unionactivities. Blake told her to cut it out or he would let her go.He said that people were listening and it was not good forbusiness. He told her to get back to work. Blake describedAckerson's tone of voice in this manner: "It grew in acrescendo, beginning first with just a normal voice, butgetting louder and ultimately shrieking, to the point whereall heads in the room were turning around looking."For the reasons previously stated, I have acceptedAckerson's testimony as the credible version of theseconversations, and I have based the findings of fact on hertestimony.4. Her conversation with Larry Blake a fewseconds laterA few seconds later after the foregoing conversation,Ackerson initiated still another conversation with LarryBlake in the upstairs dining area. Customers of therestaurant were in the dining room.She told Blake that she did not want either one of themto get mad, but she would like to know, if she did get morehours to work next week, why would she have to work inthe Rathskeller. She told him that since she had worked inthe restaurant for 2-1/2 years, she had a lot of seniority.Ackerson said that Blake "yelled at me that the restaurantis not union, that there is no seniority system, that I was abad worker and fired me."At that point Ackerson began crying. She followed Blakedownstairs and asked, "Am I really fired?" Blake replied"yes." Ackerson said that Escalante then came upstairs andshe asked him why, what was wrong, and what she haddone. Escalante replied that he did not know. Ackerson gother things and left.Larry Blake gave a different version of the conversationthan that related above by Ackerson. While he related theevent in his testimony at the hearing, he also gave thefollowing account in an affidavit which he made only 9days after the incident took place:I then finished wrapping up the items of food I wastaking home. I attended to some details at the cashregister. There was only a lapse of seven or eightminutes when Dinah came back and began to reopenthe conversation, again loudly. She said she was goingto keep this matter before the National Labor Relations36 BLAKE'S RESTAURANTBoard, no matter how long it took her. I said to her,"Dinah, I warned you twice, this is it, you're fired." Shegot her coat and purse. I thought it very odd for awoman who had only a few minutes before been tense,she was now smiling. That was the end of the incident.She went home.Blake testified that his affidavit was not totally accuratein indicating that he fired Ackerson immediately after shementioned the Board. In any event, I have credited thetestimony of Ackerson previously and I have based thefindings of fact on her version.O. The Conversation Between Larry Blake andDonald E. ThompsonDonald E. Thompson lives in the same building in whichthe Respondent's restaurant is located. He estimated thathe ate meals at the restaurant at least once every two daysand had been doing so since August 1956.In July or August 1976 Thompson had a conversationwith Larry Blake on the street corner. Thompson testified:I had just finished eating at another restaurant acrossthe street, and I was returning to my apartment. And ofcourse, that's in the same building in which Mr. Blake'srestaurant is located. And Mr. Blake was standing atthe corner, the approach to my apartment.I greeted Mr. Blake. He greeted me. And it musthave been about, I'd say, 5:30 or 6:00 at night. It was inthe evening, with the sun just setting, and he hadtrouble looking at me, he was -he kept shielding hiseyes with his hand.And he asked me at that time -the substance ofwhat he asked me at that time was that, "Some of myemployees tell me that you've stopped patronizing myrestaurant," or that's not exactly his words -"Stoppedpatronizing my restaurant because I was a meanemployer."And I denied this vehemently at the time, and I saidthat I had known him since August of 1956 and that Idid not believe he was a mean employer, and that thereason I stopped was because I wanted to lose weight,the reason I stopped going into his restaurant wasbecause I wanted to lose weight. I believe that is thesubstance of what I said to him.Thompson knew Dinah Ackerson who acted as hiswaitress at times. He considered her to be a friend. Fromtime to time Thompson joked about the food served at therestaurant. He said that Ackerson had not talked with himregarding the food, although Ackerson said that she hadexpressed her view that the food and service were lousyand the place dirty. However, Thompson said that he nevercomplained to Blake regarding Ackerson.The foregoing findings are based upon the creditedtestimony given by Thompson. He acknowledged that heconsidered Ackerson to be a friend and Ackerson also saidthat he was a very personal friend with whom she met oftenfor dinner. However, he is a longtime and frequentcustomer of Larry Blake's and exhibited no discerniblehostility towards Blake. Thompson was retired from theArmed Forces after sustaining an injury and has beenvisiting the Respondent's restaurant for 20 years.Nevertheless, the conversation between Thompson andBlake took place at least 7 or 8 months after thetermination of Ackerson and no mention was made ofAckerson's name in the conversation. Blake described anearlier conversation with Thompson which he said tookplace prior to the discharge of Ackerson. In that earlierconversation Blake said that he inquired of Thompsonwhether any of the gossip that was going around therestaurant had been disturbing to him or had reached hisears. According to Blake, Thompson replied that he knewwhat was going on and that it bothered him a little bit.Significantly, no reference was made in that conversationto Ackerson.Blake alluded to three to six other unnamed customerswho had complained about being told of the restaurant'sproblems by employees. However, Blake chose not todisclose the identity of those persons because he felt thatthey were good customers of the restaurant. Also, he didnot reveal the specific nature of the complaints, nor thetime and circumstances in which such complaints weremade.P. ConclusionsBased upon the credited testimony given by BusinessAgent Faber, I find that the Union and the Respondententered into a collective-bargaining agreement on January29, 1974, which by its terms is applicable to the employeesof the Respondent in the following described unit:All employees engaged in or in connection with thepreparation, handling, and serving of food and/orbeverages, including without limitation those employedin the classifications set forth in Appendices A, B, andC of the collective-bargaining agreement, and officeworkers employed by the Respondent at its Berkeley,California, restaurant, excluding guards and supervi-sors as defined in the Act.The credible evidence does not establish that thecollective-bargaining agreement was obtained through anyform of fraud, coercion, duress, or deceit. The recognitionclause of the contract is not so ambiguous as to requireinterpretation by parol evidence. For a discussion of theparol evidence rule as it was applied in another case arisingin the State of California, see the discussion by theAdministrative Law Judge, whose findings were adoptedby the Board, in Teamsters, Chauffeurs, Warehousemen andHelpers Union, Local No. 439, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of Ameri-ca, (Pittsburgh-Des Moines Steel Company), 196 NLRB 971,975 (1972):The parole evidence rule, in its simplest termsprohibits the introduction of any extrinsic evidence tovary or add to the terms of an integrated legalinstrument. It does not exclude evidence that theinstrument is invalid or ineffective or to prove factsrendering an agreement voidable for mistake, illegality,fraud, or duress. It does not exclude evidence to explain37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa latent ambiguity in the instrument. State courts inCalifornia follow the "plain meaning rule," i.e.:If no ambiguity or uncertainty is asserted, and thewriting has a clear meaning on its face, parolevidence is not admissible to interpret it. Thetheory is that unless there is some ambiguity oruncertainty there is no need for the extrinsicevidence; the plain meaning of the words shouldbe accepted and not disturbed by evidenceshowing that they were used in a different sense.[Witkin, California Evidence Section 373.]The United States Court of Appeals for the NinthCircuit, in a case arising in California has applied the"plain meaning" rule. Commodity Credit Corporation v.Rosenberg Bros. & Co., 243 F.2d 504, 508 (1957).Although the rule has been vigorously attacked byWigmore, (Evidence §2461, et seq. ) and others, andalthough language apparently clear may sometimes beshown by surrounding circumstances to mean some-thing different from what is apparent, the dictum of thecourt in Eustis Mining Co. v. Beer, 239 Fed. 976, 982, isgood sense as well as good law:We must realize, not only that there is a criticalbreaking point, as it were, beyond which nolanguage can be forced, but that in approachingthat limit, the strain increases.It is further concluded that the Union's majority status inthe contractual unit is presumed to continue at least duringthe life of the contract and even thereafter. As the Boardheld in its decision in Walter E. Heyman d/b/a StanwoodThriftmart, 216 NLRB 852, 853 (1975):A contract, lawful on its face, raises a presumptionthat the contracting union was the majority representa-tive at the time the contract was executed, during thelife of the contract, and thereafter. An employer,however, may defend a refusal to bargain on the termsof a new contract if it can "demonstrate by objectiveconsiderations that it has some reasonable grounds forbelieving that the union has lost its majority status...." Respondent contends that no presumption ofmajority status attaches to its contract with the Unionbecause the Union lacked the necessary majority statusat the time the contract was executed.The Board has held that events time-barred by thelimitations provision of Section 10(b) of the Act maynot be used to overcome the presumption of majoritystatus raised by a contract valid on its face. Thecontract contains a clause which recognized the Unionas majority representative and a lawful union-securityclause. The legality of the Union's initial recognition byRespondent was precluded by Section 10(b) of the Actfrom being attacked at the time of Respondent'stermination of the contract and withdrawal of recogni-tion from the Union. Therefore, we find that Respon-dent may not defend its refusal to continue to recognizeand bargain with the Union by an attack on its initialrecognition of the Union. [Footnotes omitted.]In the instant case, the contract was executed on January29, 1974, which is outside the 10(b) period of the charge inthis matter. The Board has recently reiterated the principleof Bryan Manufacturing Company, 362 U.S. 411 (1960), inits decision in Tahoe Nugget, Inc., d/b/a Jim Kelley's TahoeNugget, 227 NLRB 357 (1976). In that case the Boardstated:The Board has held, in light of the Supreme Court'sdecision in Bryan Manufacturing Co., that a respondentmay not defend against a refusal-to-bargain allegationon the ground that original recognition, occurring morethan 6 months before charges had been filed in theproceeding raising the issue, was unlawful. Any suchdefense is barred by Section 10(b) of the Act, which, asthe Court explained in Bryan, was specifically intendedby Congress to apply to agreements with minorityunions in order to stabilize bargaining relationships.[Footnotes omitted.]In accord with the foregoing Board precedents, Iconclude that the Union's majority status in the contrac-tual unit is presumed as of the time that the collective-bargaining agreement was entered into between the Unionand the Employer. I further find in accord with Boardprecedents that the Union's majority status in this case ispresumed to have continued at least during the life of thecontract, which in this instance is still in existence, and thatthe presumption has not been rebutted. I also concludethat the evidence does not establish that the Union hasabandoned representation of the contractual unit since itentered into the collective-bargaining agreement on Janu-ary 29, 1974.Additionally, I conclude that the Union's failure to file agrievance concerning the scope of the coverage of thecontract or the termination of Ackerson does not precludethe Union from pursuing the matters through the filing ofunfair labor practice charges, nor does it preclude Charg-ing Party Ackerson from pursuing her own unfair laborpractice charges.After considering all of the foregoing, I conclude that byrefusing to recognize and bargain with the Union as theexclusive representative of the employees in the appropri-ate unit described above, and by repudiating the collective-bargaining agreement with the Union, the Respondent hasviolated Section 8(aXl) and (5) of the Act.The General Counsel's complaint alleges that theRespondent's refusal to bargain with the Union began "onan unknown date in September 1975." I conclude that theevidence does not support that allegation as to the timethat the unfair labor practice commenced. Instead, Iconclude that the Respondent's refusal to recognize andbargain with the Union in the appropriate contractual unitcommenced on or about January 13, 1976. That is the dateof the Respondent's letter to the Joint Executive Board.The contents of the letter have been set forth previously.I am not unmindful that Larry Blake reiterated theRespondent's position in his conversation with VanKempen in January 1976. While the exact date of thatmeeting was not established, it appears that it took place afew weeks after the three waitresses joined the Union inearly January 1976. Therefore, I have concluded that theirmeeting took place shortly after the January 13, 1976, letterwas sent.38 BLAKE'S RESTAURANTThe Respondent's answer to the General Counsel'scomplaint did admit the paragraph in which the GeneralCounsel alleged a refusal to bargain with the Union since"an unknown date in September 1975." Nevertheless, thecomplaint did not allege the appropriate contractual unit.It referred to the more limited unit description in theGeneral Counsel's complaint. As I have discussed earlier, Ifind the contractual unit to be the appropriate unitdescription rather than the one urged by the GeneralCounsel. Accordingly, I conclude that the admission in theRespondent's answer does not establish that the Respon-dent refused to bargain with the Union in September 1975in the contractual appropriate unit.Turning now to the allegations regarding the terminationof Ackerson, it is well to note first the Board's holding inHerb Arthur, Inc., d/b/a Custom Carpet Installations, 225NLRB 1036 (1976), wherein the Board stated at 1037:The critical question in determining whether aviolation of Section 8(a)(3) has occurred is whether theemployer has encouraged or discouraged membershipin a labor organization by its discriminatory action. Itis well settled that a specific antiunion purpose neednot be proved where a natural consequence of anemployer's action is such encouragement or discour-agement.Even if the Respondent had a legitimate reason forterminating Ackerson, a violation of the Act may be foundif Ackerson was, in fact, discharged because of her unionmembership and union activities. The Board adopted thefindings of the Administrative Law Judge in Karl's FarmDairy, Inc., 223 NLRB 211 (1976), where he concluded at215:The issue here, as in every Section 8(a)(3) termina-tion case, is a determination of the true purpose or realmotive for the discharge. If McCoy was, in fact,discharged because of his union activities, it makes nodifference that there may also have been a legitimatereason for firing him. Conversely, if McCoy's dischargewas not discriminatorily motivated, it is immaterialwhether the discharge was arbitrary, unfair or unrea-sonable. An employer may hire or fire at will for anyreason whatsoever, or for no reason, so long as themotivation is not violative of the Act. [Footnotesomitted.]The Board has reiterated the principle in Charles EdwinLaffey, d/b/a Consolidated Services, 223 NLRB 845 (1976),where the Board stated: "It is well established that adischarge motivated in part by an employee's exercise ofSection 7 rights is a violation of the Act even thoughanother valid cause may also be present."In the instant case there is no dispute of the fact thatprior to the termination of Ackerson on March 10, 1976,the Respondent had knowledge that Ackerson had joinedthe Union in early January 1976 and that Ackerson hadfiled an unfair labor practice charge against the Respon-dent in February 1976. Based on Ackerson's creditedtestimony, the conversations between Ackerson and LarryBlake which took place on February 11, 18, and 19 or 20,1976, reveal a hostility to the exercise of her rights underthe Act and a desire on the part of Blake to get her to leaveher employment at the restaurant. The conversationsbetween Ackerson and Escalante on January 10 and 11,1976, also are indicative of a similar hostility on the part ofMs. Blake. While it has been noted that Ackerson andEscalante were personal friends, nevertheless, Escalantewas a supervisor and agent of the Respondent at that pointin time.The events which occurred during the evening of March10, 1976, have been set forth in detail above. Withoutrepeating those details, it is obvious that Ackerson waspersistent in seeking an increase in her working hours atthe restaurant, that the voices of Ackerson and Larry Blakewere raised in volume at times, and that customers werepresent while these conversations were taking place.However, in view of: (1) the timing of the termination ofAckerson after she had joined the Union and after she hadfiled an unfair labor practice charge against the Respon-dent; (2) the Respondent's knowledge of the foregoingactivities which are protected by the Act; and (3) theanimus of the Respondent towards Ackerson in theexercise of her rights under the Act, I conclude that counselfor the General Counsel has established by a preponder-ance of the evidence that the termination of Ackerson byLarry Blake on March 10, 1976, was motivated in part byher union membership and activities and in part by herhaving filed an unfair labor practice charge under the Act.Accordingly, I conclude that the Respondent therebyviolated Section 8(a)(1), (3), and (4) of the Act interminating Ackerson and thereafter failing to reinstateher.In view of the circumstances of this case, it is well to notethe Board's rationale and holding in Trustees of BostonUniversity, 224 NLRB 1385 (1976), where the Board said:As noted by the Administrative Law Judge, the returnof a discriminatee to the employ of a less than receptiveemployer frequently leads to a difficult and awkwardsituation. In this case, the apparent personality conflictbetween Schiffer and Stephanou will not make anyeasier the restoration of the status quo prior to theunfair labor practices. Nonetheless, the remedial natureof the Act and its policy favoring reinstatement to adiscriminatee's former position outweigh the difficultiesattendant to Schiffer's returning to her former job.Where, as here, the employer's provocations as well asits illegal discrimination contributed substantially tocreating a suspicious and tense atmosphere, theemployer cannot allege that its own illegal actionswarrant restoring a discriminatee to ajob other than hisor her former one. The Board has long held that anemployer can restore a discriminatee to a "substantiallyequivalent job" only when the discriminatee's formerjob is no longer available. It is a significant consider-ation that other employees be made aware, through thediscriminatee's return to his or her former job, thattheir rights to engage in concerted activity are protectedby the Act. Finally, despite the difficulties, we believe itis incumbent upon the employer, in order to complywith our Order, and the discriminatee, in order to fulfillthe legitimate job requirements of the position to which39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe or she is to be reinstated, to attempt to work togetherharmoniously and forget past animosity.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several states, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.Upon the basis of the foregoing findings of fact and uponthe entire record, I make the following:CONCLUSIONS OF LAW1. Larry Blake's Restaurant and Rathskeller d/b/aBlake's Restaurant is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Local 28, Hotel and Restaurant Employees andBartenders International Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3. The following employees constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All employees engaged in or in connection with thepreparation, handling, and serving of food and/orbeverages, including without limitation those employedin the classifications set forth in Appendices A, B, andC of the collective-bargaining agreement, and officeworkers employed by the Respondent at its Berkeley,California, restaurant, excluding guards and supervi-sors as defined in the Act.4. At all times material herein, the Union has been, andis, the exclusive representative of all employees in theabove-described appropriate unit for the purposes ofcollective bargaining.5. By refusing since on or about January 13, 1976, torecognize and bargain with the Union as the exclusiverepresentative of the employees in the unit describedabove, and by repudiating the collective-bargaining agree-ment with the Union, the Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(1)and (5) of the Act.6. By discharging Dinah Ackerson on or about March10, 1976, and thereafter failing to reinstate her, because ofher union membership and activities, the Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act.7. By discharging Dinah Ackerson on or about March10, 1976, and thereafter failing to reinstate her, because shefiled an unfair labor practice charge under the Act, theRespondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(l) and (4) of the Act.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(aXl), (3), (4), and(5) of the Act, I shall recommend that it be ordered to ceaseand desist therefrom and that it take certain affirmativeaction to effectuate the policies of the Act.Having found that the Respondent unlawfully dis-charged Dinah Ackerson and has failed to reinstate her, Ishall recommend that the Respondent make her whole forany loss of earnings suffered as a result of the discrimina-tion against her by payment to her of a sum of moneyequal to that which she normally would have earned aswages from the date of the discrimination against her untilthe Respondent offers her reinstatement, less her netearnings during such period. Backpay is to be computed ona quarterly basis in the manner prescribed by the Board inF. W. Woolworth Company, 90 NLRB 289 (1950), and withinterest thereon as prescribed by the Board in Isis Plumbing& Heating Co., 138 NLRB 716(1962).In view of the nature of the Respondent's unfair laborpractices found herein, I shall recommend that theRespondent cease and desist from infringing in any othermanner on the rights of its employees guaranteed bySection 7 of the Act. Brom Machine and Foundry Co., 222NLRB 74 (1976); SKRL Die Casting, Inc., 222 NLRB 85(1976); N.LRB. v. Entwistle Mfg. Co., 120 F.2d 532, 536(C.A. 4, 1941).Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to the provisions of Section 10(c) of theAct, I hereby issue the recommended Order set forthbelow. In the event no exceptions are filed as provided bySection 102.46 of the Rules and Regulations of theNational Labor Relations Board, the findings, conclusions,and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted bythe Board and become its findings, conclusions and Order,and all objections thereto shall be deemed waived for allpurposes.ORDERLarry Blake's Restaurant and Rathskeller d/b/a LarryBlake's Restaurant, Berkeley, California, its officers,agents, successors, and assigns shall:1. Cease and desist from:(a) Refusing to recognize and bargain with the Union asthe exclusive representative of the employees in theappropriate unit described below, and repudiating thecollective-bargaining agreement with the Union. Theappropriate bargaining unit is:All employees engaged in or in connection with thepreparation, handling, and serving of food and/orbeverages, including without limitation those employedin the classifications set forth in Appendices A, B, andC of the collective-bargaining agreement, and officeworkers employed by the Respondent at its Berkeley,California, restaurant, excluding guards and supervi-sors as defined in the Act.40 BLAKE'S RESTAURANT(b) Discharging an employee and failing to reinstate thatemployee because of the employee's union membership oractivities on behalf of Local 28, Hotel and RestaurantEmployees and Bartenders International Union, AFL-CIO, or any other labor organization.(c) Discharging an employee and failing to reinstate thatemployee because of the employee's having filed an unfairlabor practice charge under the Act.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Recognize and bargain,upon request, with the Unionas the exclusive representative of the employees in theappropriate unit described above, and honor the collective-bargaining agreement with the Union.(b) Offer Dinah Ackerson immediate and full reinstate-ment to her former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges.(c) Make whole Dinah Ackerson for any loss of earningssuffered by her as a result of the discrimination against herin the manner set forth in the section of this Decisionentitled "The Remedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of money due under the terms of thisOrder.(e) Post at its Berkeley, California, restaurant copies ofthe attached notice marked "Appendix." In the event thatthe Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading"Posted by Order of the National Labor Relations Board"shall read "Posted Pursuant to a Judgment of the UnitedStates Court of Appeals Enforcing an Order of theNational Labor Relations Board."Copies of the notice, on forms to be provided by theRegional Director for Region 20, after being duly signed bythe Respondent, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.APPENDIXNOTIcE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunity topresent evidence, it has been found that we violated theNational Labor Relations Act and we have been ordered topost this notice.WE WILL recognize and bargain, upon request, withLocal 28, Hotel and Restaurant Employees andBartenders International Union, AFL-CIO, as theexclusive representative of the employees in the unitdescribed below and honor the collective-bargainingagreement with the Union. The appropriate bargainingunit is:All employees engaged in or in connectionwith the preparation, handling, and serving offood and/or beverages, including without limita-tion those employed in the classifications set forthin Appendices A, B, and C of the collective-bargaining agreement, and office workers em-ployed by the Respondent at its Berkeley,California, restaurant, excluding guards andsupervisors as defined in the Act.WE WILL NOT discharge an employee and fail toreinstate that employee because of the employee'sunion membership or activities in behalf of Local 28,Hotel and Restaurant Employees and BartendersInternational Union, AFL-CIO, or any other labororganization.WE WILL NOT discharge an employee and fail toreinstate that employee because of the employee'shaving filed an unfair labor practice charge under theAct.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL offer to Dinah Ackerson immediate andfull reinstatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or other rights andprivileges.WE WILL pay to Dinah Ackerson the amount of herloss of earnings resulting from our having dischargedher, and WE WILL pay her 6 percent interest per annumon such loss of earnings.LARRY BLAKE'SRESTAURANT ANDRATHSKELLER D/B/ABLAKE'S RESTAURANT41